Citation Nr: 1206612	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-43 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

In December 2011, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  At the hearing, additional evidence of a favorable private medical opinion was submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral tinnitus which reportedly began approximately 1 year into his active service and has remained constant and continuous since that time.  He asserts that tinnitus is due to noise exposure from being within 5 to 10 feet of running Pratt and Whitney jet engines that powered the ABM 28-B missiles that he performed maintenance upgrades and testing on for up to 3 and a half continuous hours a day in a flight simulator bay while performing duties of his military occupational specialty of a missile maintenance mechanic.  

Review of the record indicates that there are both favorable and unfavorable medical opinions of record regarding whether the Veteran's currently diagnosed bilateral tinnitus was incurred in or is otherwise related to any incident of his military service, to include noise exposure therein.  However, it also appears that there may be outstanding VA and/or private and occupational treatment records pertaining to evaluations and treatment received for bilateral tinnitus that have not been associated with the claims folder.  

Specifically, the earliest post-service treatment record documenting a potential complaint of tinnitus is a private treatment record from the Veteran's family physician, Dr. Young, M.D., dated June 2006.  That treatment record states that the Veteran presented on that occasion to establish care with a physician and upon physical examination he denied "spinning sensations or some ringing in the ears."  Tinnitus was not among the recorded impression.

However, in his June 2008 claim for service connection for tinnitus, the Veteran indicated that bilateral tinnitus began in July 1965 and had been treated by Dr. Young since January 1969.  To the contrary, in a June 2008 VA Form 21-4142, the Veteran indicated that treatment with Dr. Young began in January 2006.  Accordingly, it is unclear if the Veteran reported or received treatment for bilateral tinnitus from any medical provider prior to June 2006.  In this regard, the Board notes that the Veteran's testimony at the December 2011 Video Conference hearing indicated that he believed that he had reported ringing in his ears to doctors in the past when giving his medical history, however, he stated that he never elaborated on it and he was unsure if it was documented by any physician.  As such, the Veteran should be requested to provide clarification as to when he received treatment for or complained of tinnitus to any medical provider since his September 1968 discharge from service.  

Similarly, in August 2008, the Veteran submitted a statement in support of his claims for service connection for an eye condition and tinnitus which indicated that he received VA treatment for an unspecified condition(s) at the VA Medical Center (VAMC) located in Bay Pines, Florida.  Also, a November 2008 VA audiology examination report notes that VA treatment records were reviewed but further stated that there was no audiology activity pertaining to the Veteran at the Tampa, Florida VA facility.  Moreover, in the Veteran's Notice of Disagreement dated February 2009, he quoted a favorable nexus opinion from an alleged December 2008 VA audiology examination or evaluation at the Miami, Florida VAMC which allegedly stated that review of the medical literature pertaining to tinnitus revealed that it was well documented that a person can have tinnitus due to noise exposure, even in the absence of hearing loss.  However, the alleged December 2008 VA audiology examination report has not been associated with the claims folder.  Indeed, with the exception of VA audiology and eye examination reports dated in November 2008 from the Tampa VAMC and VA treatment records for an eye condition dating from November to December 1968, no additional VA treatment records are associated with the claims folder.  Inquiry in Virtual VA was not productive of any VA treatment records.  Accordingly, VA treatment records, if any, to include any audiology treatment records and/or examination or evaluation reports dating since the Veteran's September 1968 discharge from service should be requested from both the Bay Pines and Miami, Florida VA Health Care Systems and associated with the claims folder on remand.  Similarly, the December 2008 VA audiological examination or evaluation alluded to in the February 2009 Notice of Disagreement should be requested from the Miami, Florida VAMC.  

Finally, the Board notes that at the December 2011 Video Conference hearing, the Veteran testified that he underwent an occupational audiology examination prior to beginning his 35 years of employment as a county Deputy Sherriff.  Accordingly, although it appears that the Veteran may now be retired, an attempt should be made to obtain the any occupational treatment records and examination reports pertaining to the Veteran from the Pinellas County Sherriff's Department, to specifically include any records of audiology treatment and/or evaluation.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the claimed disability or who may have recorded his reported complaints of tinnitus since his September 1968 discharge from service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

In addition, request VA treatment records, to include any audiology treatment records and examination reports from both the Bay Pines and Miami, Florida VA Health Care Systems dating since the Veteran's September 1968 discharge from service, as well as any audiology examination/evaluation  report and/or treatment records dated in December 2008 from the Miami, Florida VAMC.   

Appropriate efforts must be made to obtain all available VA and private treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Obtain all occupational medical and audiology treatment records and evaluations pertaining to the Veteran from the Pinellas County Sherriff's Department dating through the duration of his reported 35 years employment.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

3.  After completion of the above development and any additional development deemed necessary as a result of any responses received as a consequence of this remand, readjudicate the claim on appeal.  If records obtained suggest that an additional examination or opinion is in order, such examination or opinion should be requested.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


